tcmemo_1997_543 united_states tax_court blair r laing donna r laing petitioners v commissioner of internal revenue respondent docket no filed date f pen cosby for petitioners jordan musen and angela j kennedy for respondent memorandum opinion armen special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to continued this case is before the court on petitioners' motion for leave to amend petition as supplemented filed pursuant to rule petitioners contend that justice requires that they be permitted to file an amended petition in order to place in issue an additional taxable_year respondent contends that petitioners' motion seeks to confer jurisdiction over a taxable_year which otherwise would not come within the court's jurisdiction under the petition as on file and in respect of which the 90-day period for petitioning the court expired before the motion was filed background at the time that the petition was filed with the court petitioners resided in brownsburg indiana on date respondent mailed two separate joint notices of deficiency to petitioners the first notice determined deficiencies in income taxes together with accuracy- related penalties for the taxable years and the second notice determined a deficiency in income_tax together with an accuracy-related_penalty for the taxable_year continued the tax_court rules_of_practice and procedure both notices were mailed to petitioners pincite south green street brownsburg indiana petitioners do not dispute that this is their correct address the amounts of the deficiencies and accuracy-related_penalties that were determined by respondent in the two notices of deficiency are as follows year deficiency sec_6662 accuracy-related_penalty dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure the adjustments to income that gave rise to the deficiencies that were determined by respondent in the two notices of deficiency were as follows adjustment 1120s flow thru1 itemized_deductions earned_income_credit unreported income1 dollar_figure big_number --- --- --- --- dollar_figure --- dollar_figure --- big_number the adjustments for 1120s flow thru and unreported income relate to an indirect method of reconstructing income and are attributable principally to personal living_expenses respondent issued two separate notices of deficiency because petitioners had previously filed a power_of_attorney with respondent naming an accountant harold marley mr marley as their attorney-in-fact for the taxable years and in addition to issuing the notice_of_deficiency for and to petitioners respondent mailed a copy of the notice to mr marley on the other hand because petitioners did not file a power_of_attorney with respondent in respect of the taxable_year respondent mailed a single copy of the notice_of_deficiency for to petitioners the notices of deficiency that were mailed to petitioners were returned to respondent undelivered and marked unclaimed however the copy of the notice_of_deficiency for and that was mailed to mr marley was received by him and was furnished to petitioners on date petitioners filed a timely petition the petition with the court paragraph of the petition states that petitioners dispute the deficiencies determined by respondent for the taxable years and petitioners attached to the petition a complete copy of the notice_of_deficiency for the taxable years and petitioners did not attach to the petition a copy of the notice_of_deficiency for the taxable_year nor did petitioners place in dispute such taxable_year in the petition in fact neither the taxable_year nor the deficiency or accuracy-related_penalty determined by respondent for that year is discussed or even mentioned in the petition on date petitioners filed their motion for leave to amend petition and lodged an amended petition the amended petition the amended petition seeks to place in dispute the taxable_year in this regard the amended petition expressly mentions the taxable_year and expressly disputes the deficiency and accuracy-related_penalty determined by respondent for that year respondent objects to the granting of petitioners' motion because in respondent's view to do so would confer jurisdiction over a taxable_year that otherwise would not come within the court's jurisdiction under the petition as on file and in respect of which the statutory period for petitioning the court expired before the motion was filed discussion we begin our analysis with rule a which governs amendments to pleadings as relevant herein rule a provides as follows a party may amend a pleading only by leave of court and leave shall be given freely when justice so requires no amendment shall be allowed after expiration of the time for filing the petition however which would involve conferring jurisdiction on the court over a matter which otherwise would not come within its jurisdiction under the petition as then on file this court has been liberal in granting taxpayers leave to amend in order to correct technical defects related to the requirements prescribed by our rules governing the form and content of petitions o'neil v commissi66_tc_105 however we may not permit a petition to be amended if the amendment seeks to place in dispute an additional taxable_year in respect of which the statutory period for filing a petition has expired 98_tc_70 affd 979_f2d_868 d c cir 90_tc_142 o'neil v commissioner supra we apply an objective test in order to distinguish between an amendment seeking to correct a technical defect and an amendment seeking to place an additional taxable_year in dispute thus a petition must contain objective facts indicating that a deficiency for a particular taxable_year is being contested before such petition will be treated as a petition for that particular taxable_year inverworld ltd v commissioner supra pincite normac inc v commissioner supra pincite o'neil v commissioner supra pincite see hill v commissioner tcmemo_1988_198 franks v commissioner tcmemo_1986_470 affd without published opinion 828_f2d_23 9th cir in the present case there are no objective facts appearing in the petition even to suggest that the taxable_year is being contested rather the objective facts appearing in the petition demonstrate that only the taxable years and are being contested thus the petition refers to and as the only taxable years in dispute moreover only the notice_of_deficiency for and is attached to the petition as an exhibit finally only the amounts of the deficiencies and penalties for and are identified in the petition as in dispute indeed there is nothing within the four corners of the petition to indicate that respondent even determined a deficiency for much less that petitioners are disputing such deficiency in view of the foregoing we hold that the petition was filed only in respect of the taxable years and accordingly we analyze petitioners' motion for leave as one seeking to amend the petition to place an additional taxable_year in issue we therefore turn to the scope of this court's jurisdiction the tax_court is a court of limited jurisdiction and we have only such jurisdiction as the congress has chosen to confer upon us by statute sec_7442 320_us_418 77_tc_1255 in a deficiency action our jurisdiction depends on the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 normac inc v commissioner supra pincite petitioners argue that they were not aware that the tax_year was under examination and that respondent should have issued a single notice for and however petitioner sec_3 we note however that the hearing record includes a copy of a letter dated date from the examining revenue_agent stating in part that the return will need to be examined and included with the and audit cite no rule_of law and we know of none requiring respondent to issue a single notice when determining deficiencies for more than one taxable_year see sec_6212 see also franks v commissioner supra involving essentially similar notices for two different taxable years affd without published opinion 828_f2d_23 9th cir further respondent issued one notice for and and a separate notice_of_deficiency for because of the filing of petitioners' power_of_attorney for and simply stated if respondent had issued a combined notice_of_deficiency for and and provided a copy of the same to petitioners' attorney-in-fact respondent might have made an unauthorized disclosure of petitioners' tax_return information within the meaning of sec_6103 under the circumstances we are satisfied that it was appropriate to issue one notice_of_deficiency for and and a separate notice_of_deficiency for further we are satisfied that the notice_of_deficiency for the taxable_year was sent on date accordingly a petition contesting that year was required to be filed within days thereafter sec_6213 sec_7502 however petitioners did not file their motion for leave to amend petition until respondent offered postal service form_3877 a copy of the notice_of_deficiency for and a copy of the envelope in which the notice_of_deficiency was mailed to prove the date of mailing date a date well after the expiration of the critical 90-day period accordingly we lack jurisdiction over the taxable_year in view of the foregoing we will not grant petitioners' motion for leave to amend petition because such action would involve conferring jurisdiction on the court over a matter which otherwise would not come within its jurisdiction under the petition as then on file rule a petitioners seek to overcome the foregoing analysis by arguing that the adjustments giving rise to the deficiency for fall in the same categories as those giving rise to the deficiencies for and essentially the same argument was addressed and rejected in franks v commissioner supra in franks v commissioner supra the commissioner issued two notices of deficiency one for the taxable_year and the other for the taxable_year both notices made adjustments primarily related to the same investments of the taxpayer thereafter the taxpayer filed a petition that referenced only the taxable_year further the taxpayer only attached as an exhibit to his petition a copy of the notice for in contrast the taxpayer did not mention the taxable_year in his petition nor did the taxpayer attach a copy of the notice for subsequently the taxpayer moved to amend his petition to include the taxable_year the court ultimately concluded that jurisdiction was lacking as to the taxable_year and dismissed the case as to that year because the petition failed to place that year in issue and the taxpayer's motion for leave to amend the petition was filed more than days after the notice_of_deficiency for was issued petitioners further contend that equitable considerations support the granting of their motion however because equitable considerations do not afford any basis for us to assume jurisdiction over a taxable_year in the absence of a timely filed petition as to that year we are constrained to deny petitioners' motion sec_7442 hesse v commissioner tcmemo_1997_333 and cases cited therein at note conclusion we lack jurisdiction over the taxable_year accordingly petitioners' motion for leave to amend petition as supplemented will be denied to give effect to the foregoing we note that although petitioners cannot pursue a case in this court as to the taxable_year petitioners are not without a judicial remedy thus petitioners may pay the tax file a claim_for_refund with the internal_revenue_service and if the claim is denied sue for a refund in the appropriate federal district_court or the united_states court of federal claims 55_tc_138 an order denying petitioners' motion as supplemented will be issued
